DETAILED ACTION

This Office action is a reply to the amendment filed on 10/25/2021. Claims 1-19 are pending. Claims 1-8 have been withdrawn. No claims have been cancelled. New claims 16-19 have been added.

Information Disclosure Statement
The IDS filed on 11/9/2021 is being considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, “the steps” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 17, “the installation of equipment” is indefinite because the limitation lacks proper antecedent basis in the claims. Does applicant intend to recite, “installing equipment”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heather et al. (US 2007271857) (‘Heather’) in view of Le Carpentier et al. (US 20150113885) (‘Le Carpentier’) and further in view of “The Human Bean Franchise Modular Building” (https://www.youtube.com/watch?v=1P6CVpPzd6Y) (‘Human Bean’).
	Claim 9, Heather teaches a method of providing a modular building for conducting a retail business in a parking lot, comprising:
pre-fabricating offsite a first main service section (300; Fig. 17B) comprising a rectangular one-story service area module having a first width and a first length that is greater than the first width (Fig. 17);
pre-fabricating offsite second and third tower sections (each labeled 200; Fig. 17B) each comprising a one-story cuboid (Fig. 17B;) having a second length and a second width (Fig. 17B), and the second and third tower sections configured to be stacked on top of one another and attached to the first main section to comprise a multi-story tower contiguous with the first main service section and having a height greater than a height of the first main section (Fig. 17B);
the first main service section and the second and third tower sections being sized to fit on a pair of tractor-trailer beds for delivery in a single-story disassembled 
delivering the pre-fabricated first main service section and the pre-fabricated second and third tower sections to the installation site (transporting from offsite to a site where they are to be used in a building [0013], [0022], [0023], [0031], [0041]; claim 54) and assembling them [0015] into a modular building comprising a ground level first main service section (300 is at ground level; Fig. 17B) and a multi-story tower section comprising the second and third tower sections stacked upon each other (tower sections 200 are stacked upon each other; Fig. 17B) and having a height greater than a height of the first main service section (Fig. 17B), wherein the second tower section is contiguous with the ground level first main service section (Fig. 17B), and the third tower section is stacked upon the second tower section (Fig. 17B).
Heather does not teach:
-the second and third tower sections being cubes having a second length and a second width that are the same, the second width and the second length being less than the first length of the first main service section;

-the installation site being a parking lot.
However, Le Carpentier teaches a method of providing a modular building comprising providing second and third tower sections being cubes having a second length and a second width that are the same ([0008], [0035], [0049], [0051], [0073]; Figs. 5-9 and 11-12). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to try modifying the proportions of the second and third tower sections from cuboids to cubes having a second length and a second width that are the same, the second width and the second length being less than the first length of the rectangular-cuboidal first main service section, with the reasonable expectation of reducing the footprint of the structure based on the intended use of the structure, using known proportions of modular building sections with no respective change in function, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Further, Human Bean teaches a method of providing a modular building for 
Claim 14, as modified above, the combination of Heather, Le Carpentier and Human Bean teaches all the limitations of claim 9, and further teaches the third tower section (Human Bean top front section shown at 0:48 and 0:56) comprises four walls (Human Bean top front section shown at 0:56) comprising flat surfaces and business 
Claim 15, as modified above, the combination of Heather, Le Carpentier and Human Bean teaches all the limitations of claim 9, and further teaches wherein the parking lot is shared by a retail business (Human Bean 0:07 and 0:50).  
Claim 16, Heather further teaches wherein the steps of pre-fabricating offsite the first main service section and the second and third tower sections further comprises at least substantially finishing interior spaces of the first main service section and the second and third tower sections for use in conducting a retail business [0014].  
Claim 17, Heather further teaches wherein at least substantially finishing interior spaces of the first main service section and the second and third tower sections includes the installation of equipment selected from one or more of a stove, an oven, a refrigerator, a freezer, a sink, a dishwasher, a computer, a cash register/terminal, a coffee-brewing machine, a drive-thru order taking system, and a display board ([0014]; Figs. 18A and 18B).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heather et al. (US 2007271857) (‘Heather’) in view of Le Carpentier et al. (US 20150113885) (‘Le Carpentier’) and “The Human Bean Franchise Modular Building” (https://www.youtube.com/watch?v=1P6CVpPzd6Y) (‘Human Bean’) and further in view of Gagliano (US 5039256).
Claim 10, Heather, Le Carpentier and Human Bean teach all the limitations of claim 9 as above. Heather is silent as to anchoring foundation portions of the modular .
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heather et al. (US 2007271857) (‘Heather’) in view of Le Carpentier et al. (US 20150113885) (‘Le Carpentier’) and “The Human Bean Franchise Modular Building” (https://www.youtube.com/watch?v=1P6CVpPzd6Y) (‘Human Bean’) and further in view of Schlagel (US 10450739).
Claim 11, Heather, Le Carpentier and Human Bean teach all the limitations of claim 9 as above. Heather is silent as to providing utilities to the modular building in the parking lot with directional bore utilities extending from a location outside the parking lot to the modular building. However, Schlagel teaches a method of providing a modular building, comprising providing utilities to the modular building in a parking lot with directional bore utilities extending from a location outside the parking lot to the modular building (Schlagel col. 2, lines 60-67; col. 3, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try providing utilities to 
Claim 13, Heather, Le Carpentier and Human Bean teach all the limitations of claim 9 as above. Heather is silent as to the second tower section comprising a restroom module and the third tower section comprising an utility module. However, Heather teaches that the modules may be used for various purposes. Schlagel teaches a process of providing a modular building comprising a restroom (Schlagel Fig. 2D) and utilities (Schlagel col. 2, lines 60-67; col. 3, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the second tower section comprising a restroom module and the third tower section comprising an utility module, with the reasonable expectation of further enhancing a user’s experience of the modular building, since Heather teaches that the building may be used for various purposes and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heather et al. (US 2007271857) (‘Heather’) in view of Le Carpentier et al. (US 20150113885) (‘Le Carpentier’) and “The Human Bean Franchise Modular Building” (https://www.youtube.com/watch?v=1P6CVpPzd6Y) (‘Human Bean’) and further in view of Inhabitat “Starbucks Opens New Reclamation Drive Thru Made From Recycled Shipping Containers” Photo 3 (https://inhabitat.com/starbucks-opens-new-reclamation-drive-thru-made-from-recycled-shipping-containers/reclamation-drive-thru-starbucks-3/) (‘Inhabitat’).

Claims 18 and 19, Heather, Le Carpentier and Human Bean teach all the limitations of claim 9 as above. Heather is silent as to the main service section comprising at least one drive-through service window. However, Inhabitat teaches [claim 18] a modular building, wherein a main service section comprises at least one drive-through service window (Inhabitat photo 3); and [claim 19] pre-fabricating offsite a modular carport section (Inhabitat photo 3) comprising a roof (Inhabitat photo 3) and a 








Examiner’s Notes

    PNG
    media_image1.png
    428
    615
    media_image1.png
    Greyscale

Annotated Screenshot of Human Bean at 0:25

    PNG
    media_image2.png
    428
    613
    media_image2.png
    Greyscale

Annotated Screenshot of Human Bean at 0:39

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635